DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Request for a pre-appeal conference and Pre-Appeal Brief, filed on Dec. 17, 2020, have been considered.  At the pre-appeal conference of Feb. 17, 2021, it was decided to re-open prosecution, in order to make the rejection and objections discussed below.  Claims 1-9, 22 and 24-26 are examined on the merits herewith.  Claims 10-21 are withdrawn.  Claim 23 has been canceled.   
Claim Objections
Claims 1 and 22 are objected to because of the following informalities.  Appropriate correction is required.  Claim 22 has been rejoined, because it has been amended to incorporate all of the limitations of claim 1.  These claims should be amended and written to separate the different parts of the apparatus, to make the claims clearer and easier to read.  Applicants have declined the use of letters or Roman numerals or dots but are willing to add blank lines to separate the parts.  Thus, these claims have been re-written to include the blank lines.   

1.  (currently amended) An acoustophoretic device, comprising:
	an acoustic chamber;  

	at least one ultrasonic transducer coupled to the acoustic chamber and including a piezoelectric material, for launching an acoustic wave in the acoustic chamber; and 

	a reflector that includes a non-planar face and that is located across the acoustic chamber from the at least one ultrasonic transducer, the non-planar face being faceted.

22.  (currently amended) An acoustophoretic device, comprising: 


	at least one ultrasonic transducer coupled to the acoustic chamber that includes a piezoelectric material that is configured to be excited to generate an acoustic wave in the acoustic chamber; and 

	a reflector located across the acoustic chamber from the at least one ultrasonic transducer, the reflector including a faceted surface that faces the at least one ultrasonic transducer.
	Additionally, as a favor to Applicants, if Applicants wish to have the non-elected and withdrawn method claims rejoined (claims 10-21), claims 10, 12 and 13 should be amended as shown below.  In claim 10, the method of separating something from something else requires a separation step, an essential step, for complete claim language.  Alternatively, these method claims may be canceled, or canceled and filed in a divisional application.    

10.  (currently amended) A method for separating a second fluid or a particulate from a host fluid, comprising: 
	flowing a mixture of the host fluid and the second fluid or particulate through an acoustophoretic device, the acoustophoretic device comprising: 

	an acoustic chamber;  
	
	at least one ultrasonic transducer coupled to the acoustic chamber and including a piezoelectric material, for launching an acoustic wave in the acoustic chamber; and 

	a reflector that includes [[with]] a non-planar face and that is located across the acoustic chamber from the at least one ultrasonic transducer, the non-planar face being faceted;  

	exciting the at least one ultrasonic transducer to launch the acoustic wave in the acoustic chamber; [[and]]   

	reflecting the acoustic wave with the reflector to generate an acoustic standing wave in the acoustic chamber; and 

	separating the second fluid or particulate from the host fluid by the acoustic wave as the mixture in the first step flows through the acoustic wave in the acoustophoretic device.    

12.  (currently amended) The method of claim 11, wherein the non-planar face of the piezoelectric material includes a shape 

13. (currently amended) The method of claim 10, wherein the non-planar face of the reflector includes a shape 
Claim Rejections - 35 USC § 112, (b)   
	Upon reconsideration of the instant claims, the rejections in the previous Office action are withdrawn, replaced by the objections discussed above.  
Double Patenting- obviousness-type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 22 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 20 of U.S. Patent No. 10,322,949 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, an acoustophoretic cell/fluid separation device/ apparatus comprising a chamber, an ultrasonic transducer coupled to the chamber and a thin structure/reflector that has a non-planar face and that faces the transducer and that reflects the .  
	As discussed in the previous Office action, the claims are free of the prior art.  See pp. 6-7 of the Office action mailed on June 15, 2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.